JOHN R. BROWN, Circuit Judge,
with whom Judge Politz joins, dissenting from failure to grant rehearing en banc.
My reasons why en banc review should have been granted are essentially set forth in the panel opinion, see the introductory paragraph (p. 1257) which is expanded at length in my “dissent” in Part II of the panel opinion (p. 1259-63).
Essentially, my main argument is that East River does not substitute contract for maritime tort principles where there is no contract as between the shipowner (Nathaniel) and the negligent1 repair sub-contractor (General Electric).
The only contract covering the work (drilling holes in the thrust block) was between Nathaniel, shipowner, and LGS (Louisiana Gulf Shipyards), the repair yard, who in turn employed GE to drill the holes.
Since the whole theory of East River is that the respective duties, rights and liabilities must be found in the contract, not in tort law, I urge the simple proposition: how is this theory met when there is no contract, nor can one be implied, spelling out responsibilities and liabilities for economic damages as between the party injured (Nathaniel) and the party bringing about such damage (GE)?
This is all capsulated in the total lack of privity of contract as between Nathaniel and GE. See, Employers Ins. of Wausau v. Suwannee River Spa Lines, 866 F.2d 752, 766, n. 27 (5th Cir.1989).
The practical consequence of the Court’s holding is that a shipowner, desiring to assure it would have the full recovery as permitted under maritime tort principles for economic loss growing out of improper performance by a sub-contractor (with whom there is no privity of contract), the shipowner would have to contract with that sub-contractor and each and all of the subcontractor’s employees working on the job.
Any such requirement would have two consequences. First, it would force a contract on parties otherwise free of such an obligation or substantively unwilling to enter into that legally formal relationship. Second, in today’s industrial complex,2 it involves the wholly unworkable scheme of seeking solicited side agreements with each and all and everyone of the employees who might be engaged in working on the subcontract, their sub-contractors, sub-sub contractors, sub-sub-sub contractors ad in-finitum.

. To overcome any possible implication that using this typically tort expression necessarily begs the question, I point out that it is used loosely in the sense that the work was not done properly because of significant errors in performance.


. See, wholly for purposes of illustration and not for its legal significance, Todd Shipyard Corp. v. Turbine Service, 674 F.2d 401 (5th Cir.1982) which illustrates the many different artisans involved in a shipyard completing a major classification overhaul of a large ocean-going vessel.